

116 S2926 IS: Advancing Mutual Interests and Growing Our Success Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2926IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Whitehouse (for himself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo include Portugal in the list of foreign states whose nationals are eligible for admission into
			 the United States as E–1 and E–2 nonimmigrants if United States nationals
			 are treated similarly by the Government of Portugal.
	
 1.Short titlesThis Act may be cited as the Advancing Mutual Interests and Growing Our Success Act or the AMIGOS Act. 2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Portugal shall be considered to be a foreign state described in such section if the Government of Portugal provides similar nonimmigrant status to nationals of the United States.